Dissenting Opinion by
Me. Justice Roberts:
I must dissent from the majority’s decision that the orphans’ court division was correct in holding, in 1971, that a fine, imposed in 1949 as part of a final judgment of sentence, abates upon the death of the defendant. The majority’s determination, in my view, suffers from two basic errors, one jurisdictional, the other substantive.
I.
The majority, without specifically addressing the issue, concludes that the orphans’ court division has jurisdiction to vacate a final judgment of sentence, imposing a fine, of a court of oyer and terminer.1 The Legislature has made it clear that a judgment of sentence, imposed in 1949 by the court of oyer and terminer, could not be vacated or modified by the court in 1971.2 Since the very court (now, the criminal divi*295siou) that imposed the sentence could not, itself, alter the sentence, it follows, a fortiori, that the orphans’ court division cannot, in any collateral proceeding involving distribution of a decedent’s estate, vacate or modify the judgment of sentence.
It is unchallenged that the orphans’ court must accept as conclusive a decree of judgment of the trial division of the court of common pleas. See Bchauble Estate, 350 Pa. 151, 38 A. 2d 19 (1944) ; Estate of McClain, 180 Pa. 231, 36 Atl. 743 (1897). Although Bchauble Estate, supra, and Estate of McClain, supra, involved civil judgments, rather than a judgment of sentence of the criminal division of the court of common pleas, the rule precluding the orphans’ court from reviewing the basic validity of the judgment is precisely the same. At the beginning of this century, the Legislature specifically provided a means whereby a final judgment of a court of oyer and terminer or quarter sessions of peace could be entered in a court of common pleas and given the same force and effect as a civil judgment of the latter court.3 Thus, just as the orphans’ court cannot vacate or modify a judgment of the court of common pleas, so too it does not have jurisdiction to alter a valid final judgment of sentence of a court of oyer and terminer.4 Therefore, in my view, *296the appropriate disposition by this Court is to reverse the decree of the orphans’ court and remand to that court "with directions to reinstate the original decree of distribution which did not abate the fine.
II.
Having concluded that the orphans’ court division does not have power to grant relief from the final judgment of sentence, I would ordinarily consider it unnecessary to discuss the substantive issue. However, since the majority concludes that the fine automatically abates upon the death of the defendant, I venture to express my disagreement with its determination.
The majority’s holding that the fine portion of a final judgment of sentence abates upon the death of a convicted defendant is inconsistent with this Court’s recent decision in Commonwealth v. Walker, 447 Pa. 146, 288 A. 2d 741 (1972). There we held that death of the defendant, pending appeal of his conviction, did not abate the proceedings ab initio.5 If death during the pendency of an appeal does not abate criminal proceedings, why should death, long after a final judgment of sentence, abate that which has been conclusively and finally adjudicated?
The majority, relying on Commonwealth (to use, Appellant) v. Embody, 143 Pa. Superior Ct. 354, 17 A. 2d 620 (1941), reasons that the $6000 fine should abate because to do otherwise would “punish” the devisees, rather than the defendant. This reasoning ignores the basic fact that when sentence was imposed, the defendant immediately incurred a statutorily authorized and judicially imposed obligation to pay the fine. Payment of this fine from the offender’s assets does not penalize *297those with a possible testamentary interest in the decedent’s estate a,ny more than payment of other money judgments. Beneficiaries of a decedent’s estate are entitled to only that which remains after the payment of taxes, costs of administration and decedent’s debts.6 Thus, satisfaction of the decedent’s obligation to the Commonwealth in no sense deprives his devisees or heirs of anything to which they are legally entitled. Surely, the majority would not and, indeed, could not hold that, if a dcedent incurred a civil debt, his estate need not pay the debt because payment would penalize his devisees by reducing the funds available for distribution to them.
It must be obvious that Embody was based on a completely inaccurate view of the nature of a final judgment of sentence, its integrity and its immunity from attack in a subsequent collateral noncriminal proceeding. It was based also on a complete misconception of just what assets of a decedent’s estate are available for distribution to a decedent’s beneficiaries. Embody, decided by the Superior Court over thirty years ago and never reviewed by this Court, I submit, is a decision without precedential vitality and therefore should be rejected.
To rely on Embody—as the majority does—is to place a distinct dollar* premium on delay in the payment of fines. The result reached by the majority ignores the wise observation of the Orphans’ Court Division of Allegheny County. That court, although feeling bound by Embody, nevertheless expressed its hope that appellate review would result in the rejection of Embody. The orphans’ court stated: “The court is reluctant to make this adjudication for the reason that if this is the law, any fine imposed need not be paid; the *298defendant only needs to wait until the time he passes away at which time the fine will be discharged, regardless of the size of the estate which he leaves. We do not believe that this is good law and we recommend that the Commonwealth take an appeal from this adjudication.”
Finally, the majority also ignores the constitutional provision that “the Governor shall have the power to remit fines ... on the recommendation in ivriting of a majority of the Board of Pardons. ...” 7 The Legislature implemented this constitutional authority by providing: “The Board of Pardons shall have the power to hear applications for the remission of fines . . . and to make recommendations in writing to the Governor thereon, in the manner provided in and under and subject to Article IY, Section 9, of the Constitution of this Commonwealth.” Act of April 9, 1929, P. L. 177, art. IX, §909, as amended, 71 P.S. §299 (Supp. 1972).
Thus, the majority’s creation of a per se rule of abatement of fines upon death of the defendant in addition to being unauthorized, unnecessary and unwise, is actually contrary to the express grant of constitutional and statutory authority vested in the Governor and the Board of Pardons. The constitutional provision and implementing statute has established the appropriate and exclusive forum for the consideration of deserving requests for abatement of fines. The majority’s holding today denigrates in toto the finality of the judgment of sentence of the prior criminal judicial proceeding and totally frustrates the controlling constitutional and statutory provisions relating to the “remission of fines.”
I dissent.
Mr. Justice Eacen and Mr. Justice O’Brien join in this dissenting opinion.

 In Allegheny County the court of oyer and terminer is now called the criminal division of the court of common pleas. Act of December 2, 1968, P. L. 1142, §2, 17 P.S. §235.2 (Supp. 1972).


 Act of June 1, 1959, P. L. 342, §1, 12 P.S. §1032 (Supp. 1972).


 “Where any court of quarter sessions of the peace or court of oyer and terminer of this commonwealth has heretofore made or entered, or shall hereafter make or enter, any order, sentence, decree or judgment for the payment of any moneys whatsoever, in any matter or thing within the jurisdiction of the said court, a copy of the said order, sentence, decree or judgment may be certified to any court of common pleas of the same county, and be entered and indexed in said court as a judgment with like force and effect as if the same had been recovered therein as a judgment of the latter court.” Act of May 8, 1901, P. Ij. 143, §1, 12 P. S. §1001.


 It is to be noted that the orphans’ court was from its inception a court of limited jurisdiction, Orphans’ Court Act of 1951, Act of August 10, 1951, P. L. 1163, art. I, §101, as amended, 20 P.S. *296§§2080.101 et seq. (Supp. 1972), and now, under the Constitution of 1968, is a division of the common pleas court.


 Commonwealth v. Walker, 447 Pa. 146, n.l, 288 A. 2d 741, n.l (1972).


 See Blake’s Estate, 134 Pa. 240, 19 Atl. 850 (1890) ; Act of April 18, 1949, P. L. 512, art. VI, §622, as amended, 20 P.S. §320.622 (Snpp. 1972).


 Constitution of Pennsylvania, art. IV, §9.